Title: Credentials of the Massachusetts Delegates to the Continental Congress, 11 November 1775
From: Massachusetts House of Representatives
To: Continental Congress, Massachusetts delegates,Adams, John,Adams, Samuel,Cushing, Thomas,Paine, Robert Treat,Hancock, John


     
      
     
     Watertown, 11 November 1775. (Misc. Papers of the Continental Congress, Reel No. 8). Although the credentials as passed by the house bear the date 10 November, the Journal of the House of RepresentativesJournals of the House of Representatives of Massachusetts [1715- ], Boston, reprinted by the Massachusetts Historical Society, 1919- . (For the years for which reprints are not yet available, the original printings are cited, by year and session.) (1775–1776, 2d sess., p. 269–270) indicates that they were passed on 11 November and immediately concurred in by the Council.
     These credentials extended the appointments of JA, Samuel Adams, Thomas Cushing, Robert Treat Paine, and John Hancock as members of the Massachusetts delegation from 31 December 1775 to 31 January 1776. The one-month extension was an interim measure to allow the General Court, which adjourned on 11 November, to consider changes in the delegation at its next session beginning on 29 November. When new credentials, to be in effect until 1 January 1777, were adopted on 18 January 1776, the delegation was retained intact with the exception of the moderate Thomas Cushing, who was replaced by Elbridge Gerry (sameJournals of the House of Representatives of Massachusetts [1715- ], Boston, reprinted by the Massachusetts Historical Society, 1919- . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 3d sess., p. 165).
    